Citation Nr: 1045695	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disorder.  

2.  Entitlement to service connection for a chronic back 
disorder.  

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression.  

4.  Entitlement to service connection for chronic tinnitus.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's seborrheic dermatitis for the period 
prior to April 1, 2009.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had certified active service from December 1981 to 
December 1984 and additional duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Atlanta, 
Georgia, Regional Office (RO) which denied, in pertinent part, 
service connection for a rash, a back disorder, and a neck 
disorder.  In May 2007, the RO granted service connection for 
seborrheic dermatitis; assigned a 10 percent evaluation for that 
disability; and effectuated the award as of December 17, 2003.  
In May 2009, the RO increased the evaluation for the Veteran's 
seborrheic dermatitis from 10 to 30 percent and effectuated the 
award as of April 1, 2009.  In February 2010, the RO, in 
pertinent part, denied service connection for depression and 
tinnitus.  In February 2010, the Veteran submitted a notice of 
disagreement (NOD) with the denial of service connection for both 
depression and tinnitus.  In August 2010, the Veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  

At the August 2010 videoconference hearing, the Veteran clarified 
that he was satisfied with the current 30 percent evaluation for 
his skin disorder and was only appealing the issue of an 
evaluation in excess of 10 percent for his skin disorder for the 
period prior to April 1, 2009.  Therefore, the Board has framed 
the issue on appeal as entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's seborrheic dermatitis for 
the period prior to April 1, 2009.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection for both a chronic 
neck disorder and a chronic back disorder is warranted as he 
sustained a chronic neck injury during active service in 1982 and 
a chronic back injury during active duty for training with the 
Army Reserve in 1992.  He contends further that the record 
supports assignment of a 30 percent evaluation for his seborrheic 
dermatitis for the period prior to April 1, 2009.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  
In his December 2003 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran reported that he had served 
with the Army Reserve from December 1984 to June 1993.  The 
Veteran's complete periods of active duty, active duty for 
training, and inactive duty with the Army Reserve have not been 
verified.  

At the August 2010 videoconference hearing before the undersigned 
Veterans Law Judge, the Veteran testified that he had been 
treated for neck trauma at the Graffenvier (Grafenwoehr), 
Germany, Army troop medical dispensary in 1982.  Documentation of 
the cited treatment is not of record.  The Veteran stated further 
that he received ongoing treatment for his back at Decatur, 
Georgia, VA Medical Center.  He denied receiving any post-service 
treatment for his neck injury residuals.  

A September 2010 VA treatment record states the Veteran presented 
a history of having sustained a chronic back injury while in the 
Army Reserve.  The treating VA physician commented that "in my 
medical opinion, [the Veteran's] chronic back pain is more likely 
than not a direct result of injury that occurred in the 
military."  

The VA has constructive notice of all VA-generated documents 
which could reasonably be expected to be part of the record.  
Such documentation is considered to be part of the record before 
the Board even where it is not actually contained within the 
claims files.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA 
should obtain all relevant military, VA, and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  When a veteran identifies clinical treatment associated 
with specific military facilities, the VA has a duty to either 
undertake an exhaustive record search or explain why such action 
is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 
(1992).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses his chronic neck and back 
disorders.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In reviewing the reports of the dermatological examinations 
conducted for the VA in April 2007 and April 2009, the Board 
observes that color photographs of the areas affected by the 
Veteran's service-connected skin disability were noted to have 
been taken.  However, the color photographs have been reproduced 
and incorporated into the record in black and white.  The 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 
require, when evaluating involvement of the face, head, and neck, 
that the adjudicator is to take into consideration unretouched 
color photographs.  Such photographs are not of record.  
Therefore, action should be taken to associate the April 2007 and 
April 2009 color photographs with the claims files.  

The Veteran submitted a timely NOD with the denial of service 
connection for both a chronic acquired psychiatric disorder to 
include depression and chronic tinnitus.  The United States Court 
of Appeals for Veterans Claims (Court) has directed that where a 
veteran has submitted a timely NOD with an adverse decision and 
the RO has not subsequently issued a statement of the case (SOC) 
addressing the issue, the Board should remand the issue to the RO 
for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity, which may include the Defense 
Finance and Accounting Service (DFAS), and 
request that (1) it verify the Veteran's 
complete periods of active duty, active 
duty for training (by month, day and year), 
and inactive duty for training with the 
Army Reserve (by month, day and year) and 
(2) forward all available service treatment 
records associated with such duty for 
incorporation into the record.  

2.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that a search be made of 
the records of the Graffenvier 
(Grafenwoehr), Germany, Army troop medical 
dispensary for any documentation pertaining 
to treatment of the Veteran in 1982.  All 
material produced by the requested search 
should be incorporated into the record.  If 
no records are located, a written 
statement to that effect should be 
incorporated into the claims file and 
the Veteran should be notified pursuant 
to 38 C.F.R. § 3.159(e).  

3.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his chronic back disability 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

4.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after July 2010, including that 
provided at the Decatur, Georgia, VA 
Medical Center, be forwarded for 
incorporation into the record.  

5.  Associate the unretouched color 
photographs taken at the dermatological 
examinations conducted for the VA in April 
2007 and April 2009 with the claims files.  

6.  After completion of the action 
requested in Paragraphs 1, 2, 3, and 4, 
then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his chronic neck and back 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic neck 
and/or back disability had its onset during 
or resulted from an injury during active 
service/active duty for training or was due 
to an injury during a period of inactive 
duty for training.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

7.  Then issue a SOC to the Veteran and his 
accredited representative which addresses 
the issues of the service connection for a 
chronic acquired psychiatric disorder to 
include depression and chronic tinnitus.  
The Veteran and his accredited 
representative should be given the 
appropriate opportunity to respond to the 
SOC.  

8.  Then readjudicate the Veteran's 
entitlement to service connection for both 
a chronic neck disorder and a chronic back 
disorder and an evaluation in excess of 10 
percent for his seborrheic dermatitis for 
the period prior to April 1, 2009.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SOC.  The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

